In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00101-CR



         JEFFERY DON DAVIDSON, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CR02932




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION

       Jeffery Don Davidson has filed an untimely notice of appeal from the trial court’s

judgment adjudicating his guilt of possession of a controlled substance. We dismiss the appeal

for want of jurisdiction.

       Sentence was imposed in this matter on May 9, 2022, and Davidson did not file a motion

for new trial. As a result, Davidson’s notice of appeal was due on or before June 8, 2022. See

TEX. R. APP. P. 26.2(a)(1). Davidson’s notice of appeal was filed on July 20, 2022, well after the

June 8 deadline. Consequently, Davidson’s attempt to appeal his conviction in this matter was

untimely. The Texas Court of Criminal Appeals has expressly held that, without a timely filed

notice of appeal, we cannot exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d

519, 522 (Tex. Crim. App. 1996); see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim.

App. 1998) (per curiam).

       We notified counsel for Davidson by letter that Davidson’s notice of appeal appeared to

be untimely and that the appeal was subject to dismissal for want of jurisdiction. We afforded

Davidson the opportunity to respond to our letter, through counsel, and to demonstrate how we

have jurisdiction over the appeal notwithstanding the noted defect. In response to our letter,

Davidson’s attorney agreed that this Court lacks jurisdiction over this appeal.




                                                 2
        Because Davidson did not timely file his notice of appeal, we dismiss the appeal for want

of jurisdiction.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       September 8, 2022
Date Decided:         September 9, 2022

Do Not Publish




                                                3